Citation Nr: 1413474	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-38 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss, to include whether a severance of service connection effective April 1, 2011 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for bilateral hearing loss.

After the Veteran perfected his appeal of that rating decision, the RO granted service connection for left ear hearing loss in a May 2010 rating decision, and assigned a 0 percent rating effective February 25, 2009.  In August 2010, following additional development, the RO proposed to sever service connection for left ear hearing loss.  That severance was enacted in a January 2011 rating decision. 


FINDINGS OF FACT

1.  Right ear hearing loss is not etiologically related to service.

2.  The May 2010 rating decision that granted service connection for left ear hearing loss was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for restoration of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.105(d) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

With respect to the Veteran's claim for left ear hearing loss, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the Veteran's claim for right ear hearing loss, he was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran has not identified any post service treatment records relevant to his claim.  He was also provided with a VA examination and supplemental VA opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

With respect to element (1), a current disability, the Veteran underwent a VA examination in May 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
40
40
LEFT
20
10
10
50
45

Speech audiometry revealed speech recognition ability of  94 percent in the right ear and 92 percent in the left ear.  Therefore, the Veteran has a current right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reported experiencing acoustic trauma and noise exposure in service.  See October 2009 VA Form 9.  This is consistent with his service as a wheeled vehicle mechanic.  See Form DD-214.  Therefore, element (2) has been satisfied.

In addition to the conceded noise exposure, the Veteran underwent audiometric testing in service.  As noted above, the Veteran had active service from December 1963 to December 1965.  Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

During an October 1963 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
-
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
-
20 (25)

During the Veteran's December 1965 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

With respect to element (3), a nexus between the noise exposure in service and the current disability, the Veteran underwent a VA examination in May 2009.  However, the examiner concluded that right ear hearing loss was less likely than not related to service.  This was based on the Veteran's normal audiometric findings at separation and the lack of any significant threshold shift from induction to discharge.  An additional opinion from April 2011 cited to an Institute of Medicine study, which found that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  With normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to the current period is due noise exposure during that period.

Notably, the U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, the above opinions are predicated not only on the normal findings at the time of separation, but also on the lack of any significant threshold shift in pure tone thresholds during service and the findings of the Institute of Medicine study.

There is no other competent opinion to refute the above conclusions, or to otherwise suggest that the Veteran's right ear hearing loss is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, evaluating the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Nevertheless, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic disease.  

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, the Veteran has asserted that his hearing loss had its onset during his period of service.  See May 2009 VA Examination Report; January 2011 Notice of Disagreement.  However, as noted above, the findings of his separation examination show no indications of hearing loss.  In addition, the Veteran reported his health as "good" on a Report of Medical History completed at the time of his separation examination.  Although he also recorded a positive history of ear, nose, or throat trouble, the Board notes that a similar history recorded at the time of enlistment also noted a prior ear, nose, or throat problem.  The accompanying notation to that history referenced tonsillitis, and there is no specific indication of a history of hearing loss in service.  These statements made during service are of greater probative value than the Veteran's current report of symptoms in service many years after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

The evidence from service is also especially probative because it was generated with a view towards ascertaining his then state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

For these reasons, the Board finds that the Veteran has not established a continuity of symptomatology for right ear hearing loss dating back to service.  In light of this finding, as well as the previous opinions that right ear hearing loss is not etiologically related to service, element (3) for service connection has not been met.  Therefore, the Veteran's claim for service connection for right ear hearing loss must be denied.

III.  Severance of Service Connection

In this case, the RO obtained an October 2009 VA opinion which stated that the Veteran had a significant threshold shift in hearing levels from induction to discharge, and therefore it was at least as likely as not that left ear hearing impairment was caused by military noise exposure.  Based on this opinion, service connection was granted for left ear hearing loss in the May 2010 rating decision.  However, the RO subsequently discovered that the Veteran's service treatment records reflected an improvement in left ear hearing levels between entrance and discharge.  See July 2010 Deferred Rating Decision.  An additional VA opinion was obtained in July 2010 which acknowledged the improvement in hearing thresholds during service, and concluded that left ear hearing loss was less likely than not related to service.  Based on this revised opinion, the RO ultimately severed service connection for hearing loss in the left ear.

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

The Court has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Board finds that the severance of service connection in this case was improper as the first prong of the test for CUE has not been satisfied.  First, the Board notes that the issue is whether the correct facts were before the RO, and that there is no indication that any statutory or regulatory provisions were incorrectly applied.  With respect to the factual issue, the Veteran's service treatment records, which show the improvement in hearing levels during service, were available to the RO throughout the adjudication of the Veteran's claim.  Therefore, although the RO relied upon a flawed opinion, the correct facts, namely the Veteran's hearing thresholds in service,  were also before the RO when it granted service connection.  Therefore, CUE has not been demonstrated, and restoration of service connection for left ear hearing loss is appropriate.


ORDER

Service connection for right ear hearing loss is denied.

Restoration of service connection for left ear hearing loss is granted.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


